May 24, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
            PRESBYTERY OF NEW COVENANT, INC., Appellant

NO. 14-15-00178-CV                           V.

         FIRST PRESBYTERIAN CHURCH OF HOUSTON, Appellee
                  ________________________________

      Today the Court heard the parties’ joint motion to vacate the judgment
signed by the court below on February 20, 2015. Having considered the motion
and found it meritorious, we order the judgment VACATED AND REMAND the
cause to the trial court for proceedings in accordance with this Court's opinion.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.